DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE: For examination purposes, examiner will not be interpreting computer readable storage medium to contain signal or carrier wave as applicant’s specification expressly defines this, see for example [0071]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,095,539 (App No 15/218,615)and over claims 1-20 of U.S. Patent No 10,664,302 (App No 16/032,158). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the orchestration of a virtualized environment wherein a set of orchestration methods is identified and the environment is instantiated. The instant application as well as the patented applications are both drawn to systems for building and orchestrating a virtual environment such that similar runlist tasks and activities are performed for the environment to be built. 
Claim Objection
Claim 1 and 15 are objected to for minor informalities:
Claim 1 and 15 recites claim, “computer readable storage device” which should recite “computer readable hardware storage device,” for continuity in the claim language. Appropriate action is required. 
Claim 15 recites “[readable/executable]” which is believed to be a typographical error and should recite “when executed” as to alleviate any issues with the media being actively executed. 
Allowable Subject Matter
Claim 1-20 are objected to for containing allowable subject matter. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). For example, the applicant must file a terminal disclaimer and address the claim objection to comply with the requirements and place the case in condition for allowance. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Kampas et al (US 2012/0124211), discloses a system for integrating multi-vendor cloud computing operations and architectures by using service-oriented orchestration to create a vendor and platform agnostic cloud computing framework. This system receives a plurality of criteria from a client user, the plurality of criteria corresponding to characteristics of a plurality of computing resources and automatically analyzes a plurality of computing resources for characteristics corresponding to the plurality of criteria, the plurality of computing resources offered by a plurality of computing vendors. The system also automatically derives a configuration of computing 
The prior art, Tung et al (US 2016/0072899), discloses a system for maintaining, generating, and managing infrastructure layouts. The infrastructure layouts interconnect infrastructure components and capture relational aspects between the components within the interconnections. The system may traverse a mapping from a northbound service to a fulfilling southbound service to generate a workflow to support deployment of the northbound service. In various implementations, the system may compare a path, which maps a northbound service to a southbound service, to a policy model to determine compliance with the policy. 
The prior art, Nagaratnam et al (US 2016/0156661), discloses a cloud infrastructure enhanced to provide a context-based security assurance service to enable secure application deployment. The service inspects network and cloud topologies to identify potential security capabilities and needs. The system options are then surfaced to the user with easy-to-understand, pre-configured templates representing security assurance levels. When a template is selected by the user, the system then applies specific capabilities and controls to translate the user-selected generalized specification into granular requirements for a specific set of security resources. 
The prior art, either alone or in combination do not expressly disclose that  the virtualized-environment orchestration system identifying a set of orchestration methods and a context-specific pattern, where each orchestration method of the set of orchestration methods 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gomadam et al (US 20160072676): A system maintains, generates, and manages infrastructure layouts. The infrastructure layouts interconnect infrastructure components and capture relational aspects between the components within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 8:30am-4:30pm & Friday 8:30am-11:30am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436